--------------------------------------------------------------------------------

EXHIBIT 10.1


ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 12,
2006 by and among ACME Television of Florida, LLC, a Delaware limited liability
company (“ATF”), ACME Television Licenses of Florida, a Delaware limited
liability company (“ATFL,” and, with ATF, sometimes collectively referred to
hereinafter as “Seller”), and Sun Broadcasting, Inc., a Florida corporation
(“Buyer”).


RECITALS

    A.        Seller owns and operates analog television broadcast station
WTVK(TV) and associated digital television broadcast station WTVK-DT, each in
Naples, Florida (collectively the “Station”) pursuant to certain licenses and
other authorizations (the “FCC Licenses”) issued by the Federal Communications
Commission (the “FCC”).

    B.        Pursuant to the terms and subject to the conditions set forth in
this Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, certain assets used or useful in the operation of the Station.


AGREEMENT

        NOW, THEREFORE, in view of the foregoing and the mutual promises and
covenants set forth herein, the parties, intending to be legally bound, hereby
agree as follows:


ARTICLE 1: PURCHASE OF STATION ASSETS

    1.1.        Station Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing (defined below), Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all right, title and interest of Seller in and to all
assets and properties of Seller, real and personal, tangible and intangible,
that are used or useful in the operation of the Station (the “Station Assets”),
other than those assets identified in Section 1.2 hereof, free and clear of all
Liens except Permitted Liens (as defined below), including without limitation
the following:

    (a)        all licenses, permits and other authorizations issued to ATFL by
the FCC with respect to the Station (the “FCC Licenses”), all of which are
identified on Schedule 1.1(a), including any renewals or modifications thereof
between the date hereof and Closing;

    (b)        all of Seller’s equipment, transmitters, antennas, cables,
towers, vehicles, furniture, fixtures, spare parts and other tangible personal
property of every kind and description used or useful in the operation of the
Station, including without limitation those listed on Schedule 1.1(b), except
for any retirements or dispositions thereof made between the date hereof and
Closing in the ordinary course of business (the “Tangible Personal Property”);

    (c)        all of Seller’s real property used or held for use in the
operation of the Stations (including any appurtenant easements and improvements
located thereon), including without limitation those listed on Schedule 1.1(c)
(the “Real Property”);



--------------------------------------------------------------------------------

    (d)        agreements for the sale of advertising time on the Station, and
all other contracts, agreements and leases used in the Station’s business,
including without limitation those listed on Schedule 1.1(d), together with all
contracts, agreements and leases made between the date hereof and Closing in
accordance with Article 4 (the “Station Contracts”);

    (e)        all of Seller’s rights in and to the Station’s call letters, as
well as Seller’s rights in and to the trademarks, trade names, service marks,
internet domain names, copyrights, programs and programming material, jingles,
slogans, logos, and other intangible property which are used or useful in the
operation of the Station (the “Intangible Property”), including without
limitation those listed on Schedule 1.1(e); and

    (f)        Seller’s rights in and to all the files, documents, records, and
books of account (or copies thereof) relating to the operation of the Station,
including the Station’s local public inspection file, programming information
and studies, engineering data, advertising studies, marketing and demographic
data, sales correspondence, lists of advertisers, credit and sales reports, and
logs, but excluding records relating to Excluded Assets (as defined below).

    1.2.        Excluded Assets. Notwithstanding anything to the contrary
contained herein, the Station Assets shall not include the following assets or
any rights, title and interest therein (the “Excluded Assets”):

    (a)        all cash and cash equivalents of Seller, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;

    (b)        all tangible and intangible personal property of Seller retired
or disposed of between the date of this Agreement and Closing in accordance with
Article 4;

    (c)        all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4;

    (d)        Seller’s corporate and trade names unrelated to the operation of
the Station (including the name “ACME”), charter documents, and books and
records relating to the organization, existence or ownership of Seller,
duplicate copies of the records of the Station, and all records not relating to
the operation of the Station;

    (e)        all contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;

    (f)        all pension, profit-sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller and any affiliates of Seller;

    (g)        the Station’s accounts receivable and any other rights to payment
of cash consideration (including without limitation all rights to payments under
the Station’s network affiliation agreements, whether or not offset) for goods
or services sold or provided prior to the Effective Time (as defined below) or
otherwise arising during or attributable to any period prior to the Effective
Time (the “A/R”);



--------------------------------------------------------------------------------

    (h)        any computer software and programs used in the operation of the
Station that are not transferable;

    (i)        all rights and claims of Seller, whether mature, contingent or
otherwise, against third parties with respect to the Station and the Station
Assets, to the extent arising during or attributable to any period prior to the
Effective Time;

    (j)        all deposits and prepaid expenses (and rights arising therefrom
or related thereto), except to the extent Seller receives a credit therefor
under Section 1.6;

    (k)        all claims of Seller with respect to any Tax (as defined below)
refunds to the extent attributable to a taxable period ending on or prior to the
Effective Time; and

    (l)        the assets listed on Schedule 1.2.

    1.3.        Assumption of Obligations. On the Closing Date (as defined
below), Buyer shall assume the obligations of Seller with respect to the
ownership or holding of the Station Assets arising during, or attributable to,
any period of time on or after the Closing Date, including but not limited to
those liabilities under the Station Contracts and the FCC Licenses, the
obligations described in Section 5.7 and any other liabilities of Seller to the
extent Buyer receives a credit therefor under Section 1.6 (collectively, the
“Assumed Obligations”). Except for the Assumed Obligations, Buyer does not
assume, and will not be deemed by the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby to have assumed, any
other liabilities or obligations of Seller, all of which shall remain the
obligation of Seller (the “Retained Obligations”).

    1.4.        Purchase Price. In consideration for the conveyance of the
Station Assets to Buyer, at Closing Buyer shall pay Seller, by wire transfer of
immediately available funds, the sum of Forty-Five Million Dollars
($45,000,000), subject to adjustment pursuant to Sections 1.6 and 9.3(d) (the
“Purchase Price”).

    1.5.        Escrow Deposit. Within one (1) business day of the date of this
Agreement, Buyer shall make a deposit by wire transfer of immediately available
funds or a letter of credit from a bank acceptable to Seller of Two Million Two
Hundred Twenty-Five Thousand Dollars ($2,225,000) (the “Escrow Deposit”) with
the escrow agent (the “Escrow Agent”) pursuant to the Escrow Agreement (the
“Escrow Agreement”) of even date herewith by and among Buyer, Seller and the
Escrow Agent. At Closing, the Escrow Deposit (if cash) shall be disbursed to
Seller and applied to the Purchase Price, and any interest accrued thereon shall
be disbursed to Buyer. If this Agreement is terminated by Seller pursuant to
Section 10.1(c), the Escrow Deposit and all interest accrued thereon shall be
disbursed to Seller (through distribution of monies being held by Escrow Agent
or, as the case may be, by drawing down on the letter of credit) and credited as
liquidated damages under Section 10.5 hereof. If this Agreement is terminated
for any other reason, the Escrow Deposit and all interest accrued thereon shall
be disbursed to Buyer (or, if a letter of credit, returned to Buyer). If the
Escrow Deposit is a letter of credit, the Escrow Agent shall be instructed to
draw down on the entire amount of the Escrow Deposit if the letter of credit is
not replaced with one of equal duration at least thirty (30) days prior to its
expiration and this Agreement has not been terminated in accordance with its
terms or Seller has made a claim for the Escrow Deposit that is still subject to
review by any court of competent jurisdiction based on a complaint or other
request for relief that has been or may be filed. The parties shall each
instruct the Escrow Agent to disburse the Escrow Deposit and all interest
thereon to the party entitled thereto and shall not, by any act or omission,
delay or prevent any such disbursement. Any failure by Buyer to make the Escrow
Deposit within one (1) business day of the date hereof constitutes a material
default as to which the Cure Period under Section 10.1 does not apply, thereby
entitling Seller to immediately terminate this Agreement.



--------------------------------------------------------------------------------

    1.6.        Prorations and Adjustments.

    (a)        All prepaid and deferred income and expenses relating to the
Station Assets and arising from the operation of the Station shall be prorated
between Buyer and Seller in accordance with accounting principles generally
accepted in the United States (“GAAP”) as of 12:01 a.m. on the day of Closing
(the “Effective Time”). Such prorations shall include without limitation all
music and other license fees, employee performance incentives set forth in
employment agreements or annual compensation plans, any vacation for Transferred
Employees (as defined below) (except accruals for the fiscal year of Seller in
which Closing occurs for which there shall be no adjustment), utility expenses,
rent and other amounts under Station Contracts and similar prepaid and deferred
items. Seller shall receive a credit for all of the Station’s deposits and
prepaid expenses. Sales commissions related to the sale of advertisements
broadcast on the Station prior to the Effective Time shall be the responsibility
of Seller, and sales commissions related to the sale of advertisements broadcast
on the Station after the Effective Time shall be the responsibility of Buyer.
All Taxes, other than transfer taxes, related to the Station Assets accrued or
accruable with respect to events occurring on or prior to the Effective Time
shall be borne by Seller. All Taxes related to the Station Assets accrued or
accruable with respect to events occurring after the Effective Time, including
any transfer taxes, shall be borne by Buyer. Ad valorem, real estate and other
property Taxes (except transfer taxes as provided by Section 11.1), if any, with
respect to the Station Assets shall be pro-rated on a per diem basis.

    (b)        With respect to trade, barter or similar agreements for the sale
of time for goods or services assumed by Buyer pursuant to Section 1.1(d), if at
Closing the Station has an aggregate negative or positive barter balance (i.e.,
the amount by which the value of air time to be provided by the Station after
the Effective Time exceeds, or conversely, is less than, the fair market value
of corresponding goods and services), there shall be no proration or adjustment,
unless the negative or positive barter balance of the Station as an aggregate
exceeds $10,000, in which event such excess or deficiency, as the case may be,
shall be treated either as prepaid time sales or a receivable of Seller, and
adjusted for as a proration in Buyer’s or Seller’s favor, as applicable. In
determining barter balances, the value of air time shall be based upon Seller’s
rates as of the Closing Date, and corresponding goods and services shall include
those to be received by the Station after Closing plus those received by the
Station before Closing to the extent conveyed by Seller to Buyer as a part of
the Station Assets.

    (c)        No later than three (3) business days prior to the Closing Date,
Seller shall provide Buyer with a statement setting forth a reasonably detailed
computation of Seller’s reasonable and good faith estimate of the Adjustment
Amount (as defined below) as of Closing (the “Preliminary Adjustment Report”).
As used herein, the “Adjustment Amount” means the net amount by which the
Purchase Price is to be increased or decreased in accordance with this Section
1.6. If the Adjustment Amount reflected on the Preliminary Adjustment Report is
a credit to Buyer, then the Purchase Price payable at Closing shall be reduced
by the amount of the preliminary Adjustment Amount, and if the Adjustment Amount
reflected on the Preliminary Adjustment Report is a charge to Buyer, then the
Purchase Price payable at Closing shall be increased by the amount of such
preliminary Adjustment Amount. For a period of ninety (90) days after Closing,
Seller and its auditors and Buyer and its auditors may review the Preliminary
Adjustment Report and the related books and records of Seller with respect to
the Station, and Buyer and Seller will in good faith seek to reach agreement on
the final Adjustment Amount. If agreement is reached within such 90-day period,
then, within five (5) business days thereafter, Seller shall pay to Buyer or
Buyer shall pay to Seller, as the case may be, an amount equal to the difference
between (i) the agreed Adjustment Amount and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Report. If agreement is not
reached within such 90-day period, then the dispute resolutions of Section
1.6(d) shall apply.



--------------------------------------------------------------------------------

    (d)        If the parties do not reach an agreement on the Adjustment Amount
within the 90-day period specified in Section 1.6(c), then Seller and Buyer
shall select an independent accounting firm of recognized national standing (the
“CPA”) to resolve the disputed items. If Seller and Buyer do not agree on the
CPA within five (5) business days after the end of such 90-day period, then the
CPA shall be a nationally recognized independent accounting firm selected by lot
(after excluding one firm designated by Seller and one firm designated by
Buyer). Buyer and Seller shall each inform the CPA in writing as to their
respective positions with respect to the Adjustment Amount, and each shall make
available to the CPA any books and records and work papers relevant to the
preparation of the CPA’s computation of the Adjustment Amount. The CPA shall be
instructed to complete its analysis within thirty (30) days from the date of its
engagement and upon completion to inform the parties in writing of its own
determination of the Adjustment Amount and the basis for its determination. Any
determination by the CPA shall be final and binding on the parties. Within five
(5) business days after the CPA delivers to the parties its written
determination of the Adjustment Amount, Seller shall pay to Buyer, or Buyer
shall pay to Seller, as the case may be, an amount equal to the difference
between (i) the Adjustment Amount as determined by the CPA and (ii) the
preliminary Adjustment Amount indicated in the Preliminary Adjustment Report.

    (e)        Concurrently with the payment of any amount required to be paid
under Section 1.6(c) or (d), the payor shall pay the payee interest on such
amount for the period from the Closing Date until the date paid at a rate equal
to seven percent (7%) per annum. All payments to be made under Section 1.6 shall
be paid by wire transfer in immediately available funds to the account of the
payee at a financial institution in the United States and shall for all purposes
constitute an adjustment to the Purchase Price.

    1.7.        Allocation. After Closing, Buyer and Seller will allocate the
Purchase Price in accordance with the respective fair market values of the
Station Assets and the goodwill being purchased and sold in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), based upon an appraisal by a nationally recognized broadcast
appraiser selected by Buyer within sixty (60) days after Closing and acceptable
to Seller (and whose fees and expenses shall be paid one-half by Seller and
one-half by Buyer). Buyer and Seller each shall file its respective federal
income tax returns and its other tax returns reflecting the allocation made
pursuant to this Section.

    1.8.        Closing. The consummation of the sale and purchase of the
Station Assets provided for in this Agreement (the “Closing”) shall take place
on a date (the “Closing Date”) that is the tenth (10th) business day after the
date of public notice of the FCC Consent (as defined below), or on such earlier
day after such public notice as Buyer and Seller may mutually agree, subject to
the satisfaction or waiver of the conditions set forth in Articles 6 and 7
hereof.



--------------------------------------------------------------------------------

    1.9.        Governmental Consents.

    (a)        Within five (5) business days of the date of this Agreement,
Buyer and Seller shall file an application with the FCC (the “FCC Application”)
requesting FCC consent (the “FCC Consent”) to the assignment of the FCC Licenses
to Buyer. Buyer and Seller shall diligently prosecute the FCC Application and
otherwise use their commercially reasonable efforts to obtain the FCC Consent at
the earliest practicable date. To that end, the parties shall cooperate with
each other in timely (i) providing any additional information requested by the
FCC or in making any amendments to the FCC Application and (ii) opposing any
petition to deny, informal objection, application for review, petition for
reconsideration, or notice appeal with any court which objects to the issuance
of the FCC Consent or which requests that the FCC Consent be reversed or
modified.

    (b)        If applicable, within ten (10) business days after the date of
this Agreement, Buyer and Seller shall make any required filings with the United
States Department of Justice pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) with respect to the
transactions contemplated hereby (including a request for early termination of
the waiting period thereunder), and shall thereafter promptly respond to all
requests received from such agencies for additional information or
documentation. Expiration or termination of any applicable waiting period under
the HSR Act is referred to herein as “HSR Clearance.”

    (c)        Buyer and Seller shall promptly provide each other with copies of
all documents filed with or received from the FCC or any other governmental
agency with respect to this Agreement or the transactions contemplated hereby.
Buyer and Seller shall furnish each other with such information and assistance
as the other may reasonably request in connection with their preparation of any
governmental filing hereunder.

    (d)        The FCC Consent and HSR Clearance are referred to herein
collectively as the “Governmental Consents.”


ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES

        Seller makes the following representations and warranties to Buyer:

    2.1.        Organization. AFT and ATFL are each duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
is qualified to do business in the State of Florida. AFT and ATFL each has the
requisite power and authority to execute, deliver and perform this Agreement and
all of the other agreements and instruments to be made by Seller pursuant hereto
(collectively, the “Seller Ancillary Agreements”) and to consummate the
transactions contemplated hereby.



--------------------------------------------------------------------------------

    2.2.        Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by Seller have been duly
authorized and approved by all necessary action of Seller and do not require any
further authorization or consent of Seller. This Agreement is, and each Seller
Ancillary Agreement when made by Seller and the other parties thereto will be, a
legal, valid and binding agreement of Seller enforceable in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

    2.3.        No Conflicts. Except as set forth on Schedule 2.3 and except for
the Governmental Consents and consents to assign certain of the Station
Contracts as set forth on Schedule 1.1(c) or Schedule 1.1(d), the execution,
delivery and performance by Seller of this Agreement and the Seller Ancillary
Agreements and the consummation by Seller of any of the transactions
contemplated hereby does not (a) conflict with any organizational documents of
Seller, (b) conflict with, result in a breach of or give rise to a right of
termination or acceleration or constitute a default under any Station Contracts,
(c) conflict with any law, judgment, order, or decree to which Seller is
subject, or (d) require the consent or approval of, or a filing by Seller with,
any governmental authority or any third party.

    2.4.        FCC Licenses. Except as set forth on Schedule 1.1(a):

    (a)        ATFL is the holder of the FCC Licenses identified on Schedule
1.1(a), which are all of the FCC licenses, permits and authorizations required
for the present operation of the Station. The FCC Licenses are in full force and
effect and have not been revoked, suspended, canceled, rescinded or terminated
and have not expired. There is not pending any action by or before the FCC to
revoke, suspend, cancel, rescind or materially adversely modify any of the FCC
Licenses (other than proceedings to amend FCC rules of general applicability).
There is not issued or outstanding, by or before the FCC, any order to show
cause, notice of violation, notice of apparent liability, or order of forfeiture
against the Station or against Seller with respect to the Station that could
result in any such action. The Station is operating in compliance in all
material respects with the FCC Licenses, the Communications Act of 1934, as
amended (the “Communications Act”), and the rules, regulations and published
policies of the FCC (the “FCC Rules”).

    (b)        The Station has been assigned a channel by the FCC for the
provision of digital television (“DTV”) service, and the FCC Licenses include
such authorization. The Station is broadcasting the DTV signal in accordance
with such authorization in all material respects.

    2.5.        Taxes.

    (a)        Seller has, in respect of the Station’s business, filed all Tax
Returns (as defined below) required to have been filed by it under applicable
law, and has paid all Taxes which have become due pursuant to such Tax Returns
or pursuant to any assessments which have become payable. Seller is not a
foreign person within the meaning of Section 1445 of the Code.



--------------------------------------------------------------------------------

    (b)        As used herein, (i) “Tax” (and, in the plural, “Taxes”) shall
mean (A) any domestic or foreign federal, state or local taxes, charges, fees,
levies, imposts, duties and governmental fees or other like assessments or
charges of any kind whatsoever (including without limitation any income, net
income, gross income, receipts, windfall profit, severance, property,
production, sales, use, license, excise, registration, franchise, employment,
payroll, withholding, alternative or add-on minimum, intangibles, ad valorem,
transfer, gains, stamp, estimated, transaction, title, capital, paid-up capital,
profits, occupation, premium, value-added, recording, real property, personal
property, inventory and merchandise, business privilege, federal highway use,
commercial rent or environmental tax), and (B) all interest, penalties, fines,
additions to tax or additional amounts imposed by any taxing authority in
connection with any item described in clause (i), and (ii) “Tax Returns” shall
mean any return, report or statement required to be filed with respect to any
Tax (including any attachments thereto and any amendments thereof) including
without limitation any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
consolidated, combined or unitary returns for any group of entities that
includes any Seller.

    2.6.        Personal Property. Schedule 1.1(b) contains a list of material
items of Tangible Personal Property included in the Station Assets. Subject to
Section 1.2(b), the Tangible Personal Property is all of the tangible personal
property required to operate the Station’s business in the manner in which it is
currently operated. Except as set forth on Schedule 1.1(b), Seller has good and
marketable title to the Tangible Personal Property free and clear of liens,
claims and encumbrances (“Liens”) other than Permitted Liens (as defined below).
Except as set forth on Schedule 1.1(b), all material items of Tangible Personal
Property are in operating condition, ordinary wear and tear excepted. As used
herein, “Permitted Liens” means, collectively, the Assumed Obligations, liens
for taxes not yet due and payable, liens that will be released at or prior to
Closing, and such other easements, rights of way, building and use restrictions,
exceptions, reservations and limitations that do not in any material respect
detract from the value of the property subject thereto or impair the use thereof
in the ordinary course of the business of the Station.

    2.7.        Intentionally Omitted.

    2.8.        Contracts. Schedule 1.1(d) contains a list of all material
Station Contracts included in the Station Assets. Except as set forth on
Schedule 1.1(d), each of the Station Contracts (including without limitation
each of the real property leases included in the Station Contracts) is in effect
and is binding upon Seller and, to Seller’s knowledge, the other parties thereto
(subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally). Seller
has performed its obligations under each of the Station Contracts in all
material respects, and is not in material default thereunder, and to Seller’s
knowledge, no other party to any of the Station Contracts is in default
thereunder in any material respect. Subject to Section 1.2(c), the Station
Contracts are all of the contracts required to operate the Station’s business in
the manner in which it is currently operated.

    2.9.        Environmental. Except as set forth on Schedule 2.9, to Seller’s
knowledge, Seller has complied in all material respects with all environmental,
health and safety laws applicable to the Station Assets, including without
limitation Subpart I, Part 1 of the FCC Rules, 47 C.F.R. §§ 1.1301 et seq. There
is no action, suit or proceeding pending or, to Seller’s knowledge, threatened,
against Seller that asserts that Seller has violated any environmental, health
or safety laws applicable to the Station Assets.



--------------------------------------------------------------------------------

    2.10.        Intangible Property. Schedule 1.1(e) contains a description of
the material Intangible Property included in the Station Assets. Except as set
forth on Schedule 1.1(e), (a) to Seller’s knowledge, Seller’s use of the
Intangible Property does not infringe upon any third party’s rights in any
material respect; (b) the Intangible Property is not the subject of any pending
or, to Seller’s knowledge, threatened legal proceedings claiming infringement,
unauthorized use or violation by Seller or the Station; and (c) Seller has not
received any written notice that its use of the Intangible Property at the
Station is unauthorized or violates or infringes upon the rights of any other
person or challenging the ownership, use, validity or enforceability of any
Intangible Property. Except as set forth on Schedule 1.1(e), to Seller’s
knowledge, Seller owns or has the right to use the Intangible Property free and
clear of Liens other than Permitted Liens. Subject to the provisions of Section
1.2, the Intangible Property, together with the FCC Licenses and the Station
Contracts, comprise all of the intangible personal property required to operate
the Station’s business in the manner in which it is currently operated.

    2.11.        Employees. Except as set forth on Schedule 2.11, (a) Seller has
complied in all material respects with all labor and employment laws, rules and
regulations applicable to the Station’s business, including without limitation
those which relate to prices, wages, hours, discrimination in employment and
collective bargaining, and (b) there is no unfair labor practice charge or
complaint against Seller in respect of the Station’s business pending or, to
Seller’s knowledge, threatened before the National Labor Relations Board, any
state labor relations board or any court or tribunal, and there is no strike,
dispute, request for representation, slowdown or stoppage pending or threatened
in respect of the Station’s business. Except as set forth on Schedule 1.1(d) or
Schedule 2.11, Seller is not party to any collective bargaining, union or
similar agreement with respect to the employees of Seller at the Station, and,
to Seller’s knowledge, no union represents or claims to represent or is
attempting to organize such employees.

    2.12.        Insurance. Seller maintains insurance policies or other
arrangements with respect to the operation of the Station and the Station Assets
consistent with the requirements of law and its practices for other television
stations in the industry, and will maintain such policies or arrangements until
the Effective Time.

    2.13.        Compliance with Law. Except as set forth on Schedule 2.13, (a)
Seller has complied in all material respects with all FCC Rules and all laws,
rules and regulations, including without limitation all Federal Aviation
Administration (“FAA”) rules and regulations applicable to the operation of the
Station, and all decrees and orders of any court or governmental authority which
are applicable to the operation of the Station, and (b) to Seller’s knowledge,
there are no governmental claims or investigations pending or threatened against
Seller in respect of the Station except those affecting the industry generally.

    2.14.        Litigation. Except as set forth on Schedule 2.14, there is no
action, suit or proceeding pending or, to Seller’s knowledge, threatened against
Seller in respect of the Station that will subject Buyer or the Station Assets
to any lien or liability or which will affect Seller’s ability to perform its
obligations under this Agreement.



--------------------------------------------------------------------------------

    2.15.        Financial Statements. Seller has provided to Buyer copies of
its statements of operations for the Station for (a) the years ended December
31, 2004 and December 31, 2005 (the “Year End Statements”), and (b) the quarter
ended March 31, 2006 (such statements, together with the Year End Statements,
the “Financial Statements”). The Year End Statements are the statements included
in the audited consolidated financial statements of Seller’s ultimate parent
(ACME Communications, Inc.), but the Year End Statements are not separately
audited. The Financial Statements have been prepared in accordance with GAAP
consistently applied and in the aggregate present fairly in all material
respects the results of operations of the Station as operated by Seller for the
respective periods covered thereby, except that such statements do not include
any income tax expense or benefit or disclosures required by GAAP in notes
accompanying the financial statements. Between March 31, 2006 and the date of
this Agreement, the Station has been operated in all material respects in the
manner set forth in Sections 4.1(a) through 4.1(d) and 4.1(g) and 4.1(h), as if
such Sections applied during such period.

    2.16.        No Undisclosed Liabilities. There are no liabilities or
obligations of Seller that will be binding upon Buyer after the Effective Time
other than the Assumed Obligations.

    2.17.        Station Assets. The Station Assets include all assets that are
owned or held by Seller and used or useful in the operation of the Station in
all material respects as currently operated, except for the Excluded Assets.


ARTICLE 3: BUYER’S REPRESENTATIONS AND WARRANTIES.

        Buyer hereby makes the following representations and warranties to
Seller:

    3.1.        Organization. Buyer is duly organized, validly existing and in
good standing under the laws of the State of Florida, and is qualified to do
business in the State of Florida. Buyer has the requisite power and authority to
execute, deliver and perform this Agreement and all of the other agreements and
instruments to be executed and delivered by Buyer pursuant hereto (collectively,
the “Buyer Ancillary Agreements”) and to consummate the transactions
contemplated hereby.

    3.2.        Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when made by Buyer and the other parties thereto will be, a legal,
valid and binding agreement of Buyer enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

    3.3.        No Conflicts. Except for the Governmental Consents, the
execution, delivery and performance by Buyer of this Agreement and the Buyer
Ancillary Agreements and the consummation by Buyer of any of the transactions
contemplated hereby does not (a) conflict with any organizational documents of
Buyer, (b) conflict with, result in a breach of or give rise to a right of
termination or acceleration or constitute a material default under any material
contract of Buyer, (c) conflict with any law, judgment, order or decree to which
Buyer is subject, or (d) require the consent or approval of, or a filing by
Buyer with, any governmental authority or any third party.



--------------------------------------------------------------------------------

    3.4.        Litigation. There is no action, suit or proceeding pending or,
to Buyer’s knowledge, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement or could materially
adversely affect the ability of Buyer to perform its obligations hereunder, nor
to the knowledge of Buyer, is there any reasonable basis for any such action,
suit or proceeding.

    3.5.        Qualification. Buyer is legally, financially and otherwise
qualified under the Communications Act and the FCC Rules to acquire the FCC
Licenses for the Station and to operate the Station. There are no facts that
would, under existing law and the existing FCC Rules, disqualify Buyer as an
assignee of the FCC Licenses or to operate the Station. No waiver of or
exemption from the Communications Act or any FCC Rule is necessary for the FCC
Consent to be obtained. There are no matters which might reasonably be expected
to result in the FCC’s denial or delay of the issuance of the FCC Consent.


ARTICLE 4: SELLER COVENANTS

    4.1.        Seller’s Covenants. Between the date hereof and Closing, except
as permitted by this Agreement or with the prior written consent of Buyer, which
shall not be unreasonably withheld, delayed or conditioned, Seller shall:

    (a)        operate the Station in the ordinary course of business and in all
material respects in accordance with FCC Rules and with all other applicable
laws, regulations, rules and orders;

    (b)        not materially adversely modify any of the FCC Licenses;

    (c)        not, other than in the ordinary course of business, sell, lease,
license, convey or dispose of or agree to sell, lease, license, convey or
dispose of any of the Station Assets unless replaced with similar items of
substantially equal or greater value and utility, or create, assume or permit to
exist any Liens upon the Station Assets, except for Permitted Liens;

    (d)        maintain the Tangible Personal Property in the ordinary course of
business and maintain insurance policies or other arrangements with respect to
the Station Assets;

    (e)        upon reasonable notice, give Buyer and its representatives
reasonable access during normal business hours to the Station Assets, and
furnish Buyer with information relating to the Station Assets and the Station
employees that Buyer may reasonably request, provided that such access rights
shall not be exercised in a manner that interferes with the operation of the
Station;

    (f)        at Buyer’s sole cost and expense, provide, and authorize Seller’s
accountants to provide, Buyer any financial information regarding the Station
that is maintained by Seller on an unconsolidated basis and requested by Buyer
that is reasonably necessary to satisfy any reporting obligations to the
Securities and Exchange Commission or reasonably necessary to obtain acquisition
financing for the Station;



--------------------------------------------------------------------------------

    (g)        except in the ordinary course of business and as otherwise
required by law, (i) not enter into any employment, labor, or union agreement or
plan (or amendments of any such existing agreements or plan) that will be
binding upon Buyer after Closing or (ii) increase the compensation payable to
any employee of the Station, except for bonuses and other compensation payable
by Seller in connection with the consummation of the transactions contemplated
by this Agreement;

    (h)        use commercially reasonable efforts to maintain the Station’s
cable and DBS carriage existing as of the date of this Agreement, including
making timely elections of must-carry or retransmission consent and negotiating
new or extended retransmission consent agreements in the ordinary course of
business, but no new agreement for carriage is a condition to Closing;

    (i)        consult with Buyer in connection with (i) any material amendment,
renewal or extension of any network affiliation agreement, but no consultation
is a condition to Closing; and (ii) all material decisions involving the launch
on the Station of programming distributed by the CW Television Network (“CW”),
including but not limited to advertising promotional schedules, graphics, and
logo selection; provided, that all final decisions will be made by Seller;

    (j)        not, other than in the ordinary course of business, enter into
new Station Contracts or amend any existing Station Contracts;

    (k)        consult with Buyer in establishing the Station’s programming
schedule for the Fall of 2006; provided, that all final decisions will be made
by Seller; and

    (l)        not enter into any contract to be assumed by Buyer under the
provisions of this Agreement that would (i) obligate Buyer in an amount
exceeding $50,000, or (ii) obligate Buyer for a period in excess of six months,
unless the contract can be terminated by Buyer at any time after Closing without
payment, penalty or further obligation.


ARTICLE 5: JOINT COVENANTS

        Buyer and Seller hereby covenant and agree as follows:

    5.1.        Confidentiality. Seller (or The Blackstone Group, LLC on behalf
of Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties
to a non-disclosure agreement with respect to Seller and its television stations
(the “NDA”). To the extent not already a direct party thereto, Seller and Buyer
hereby assume the NDA and agree to be bound by the provisions thereof. Without
limiting the terms of the NDA, subject to the requirements of applicable law,
all non-public information regarding the parties and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including without limitation all financial
information provided by Seller to Buyer) shall be confidential and shall not be
disclosed to any other person or entity, except in accordance with the terms of
the NDA.



--------------------------------------------------------------------------------

    5.2.        Announcements. Prior to Closing, no party shall, without the
prior written consent of the other, issue any press release or make any other
public announcement concerning the transactions contemplated by this Agreement,
except to the extent that such party is so obligated by law, in which case such
party shall give advance notice to the other.

    5.3.        Control. Buyer shall not, directly or indirectly, control,
supervise or direct the operation of the Station prior to Closing. Consistent
with the Communications Act and the FCC Rules, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.

    5.4.        Risk of Loss.

    (a)        Seller shall bear the risk of any loss of or damage to the
Station Assets at all times until the Effective Time, and Buyer shall bear the
risk of any such loss or damage thereafter.

    (b)        If prior to the Effective Time any item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.6 in any material respect, then:

    (i)        Seller shall use commercially reasonable efforts to repair or
replace such item in all material respects in the ordinary course of business,

    (ii)        Seller’s representations and warranties, and Buyer’s pre-Closing
termination rights and post-Closing indemnification rights, are hereby modified
to take into account any such condition, and

    (iii)        if such repair or replacement is not completed prior to
Closing, then as Buyer’s sole remedy, the parties shall proceed to Closing and
Seller shall repair or replace such item in all material respects after Closing
(and Buyer will provide Seller access and any other reasonable assistance
requested by Seller with respect to such obligation).

    (c)        If the Station is off the air prior to Closing, then Seller shall
use commercially reasonable efforts to return the Station to the air as promptly
as practicable in the ordinary course of business. Notwithstanding anything
herein to the contrary, if on the day otherwise scheduled for Closing the
Station is off the air, then Closing shall be postponed until the date five (5)
business days after the Station returns to the air, subject to Section
10.1(a)-(d).

    5.5.        Intentionally Omitted.

    5.6.        Consents.

    (a)        The parties shall use commercially reasonable efforts to obtain
(i) any third party consents necessary for the assignment of any Station
Contract (which shall not require any payment to any such third party), and (ii)
execution of estoppel certificates by lessors under any real property leases
requiring consent to assignment (if any), but no such consents or estoppel
certificates are conditions to Closing except for the Required Consents (as
defined below). Receipt of consent to assign to Buyer the Station’s unexpired
(i) network affiliation agreements designated with a asterisk on Schedule 1.1(d)
and (ii) the main tower lease designated with an asterisk on Schedule 1.1(c) is
a condition precedent to Buyer’s obligation to close under this Agreement (the
“Required Consents”).



--------------------------------------------------------------------------------

    (b)        To the extent that any Station Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of such Station Contract; provided,
that, with respect to each such Station Contract, Seller and Buyer shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under the
Station Contract from and after Closing, and to the extent of the benefits
received, Buyer shall pay and perform Seller’s obligations arising under the
Station Contract from and after Closing in accordance with its terms.

    5.7.        Employees.

    (a)        For a period of two (2) years from the date of this Agreement,
Buyer shall not, without the prior written consent of Seller, solicit for
employment, induce or attempt to induce to leave Seller’s or an affiliate of
Seller’s employ, or hire, any employees of Seller or its affiliates (other than
(i) general solicitations not directed solely to any such employees and (ii) any
employment of such employees that results from such general solicitation).

    (b)        If the Station has any employees who perform functions for any
parent or affiliate of Seller, such employees shall be allocated as set forth on
Schedule 5.7. With respect to such shared employees, the terms of this Section
5.7 shall apply only to those who are allocated to Buyer pursuant to Schedule
5.7, and Buyer shall not solicit for hire those who are not allocated to Buyer
(other than general solicitations not directed solely to any such employees).

    (c)        Seller has provided Buyer a list showing employee positions and
annualized pay rates for employees of the Station. Except as provided by Section
5.7(b) and except for Excluded Employees (as defined below), Buyer shall offer
employment to all persons employed by Seller immediately prior to Closing upon
substantially the same terms and conditions and with substantially the same
duties as in effect immediately preceding the Closing, including but not limited
to wages, salaries, commission rate (if applicable) and target bonuses (all
determined on a cash basis) and with benefits which are substantially similar to
the benefits Buyer provides to its similarly-situated employees. As used herein
the term “Excluded Employees” shall mean only those employees who are on
inactive status (including employees who are inactive due to leave or short-term
or long-term disability, as of the Closing Date). Buyer shall offer employment
to Excluded Employees on the terms set forth above in this Section 5.7(c)
subject to the following conditions: (i) if on medical or disability leave, when
such individual is released by his or her physician to return to active
employment, and (ii) such individual actually reports for active employment with
Buyer immediately upon such medical release, and (iii) Buyer shall not be
required to offer employment under this provision after six (6) months from the
Closing Date or, if longer, after the expiration of any period required by
applicable law. With respect to each employee who accepts such offer
(collectively, the “Transferred Employees”), employment with Seller shall
terminate at Closing and employment with Buyer shall thereupon commence. Without
limiting the foregoing, if Buyer terminates the employment of any Transferred
Employee within one (1) year after Closing, Buyer shall be responsible for any
applicable severance in accordance with Seller’s severance policy (a copy of
which has been provided to Buyer), unless the Transferred Employee is party to a
written employment agreement that provides for a different severance obligation.



--------------------------------------------------------------------------------

    (d)        With respect to Transferred Employees, Seller shall be
responsible for all compensation and benefits arising prior to the Effective
Time and Buyer shall be responsible for all compensation and benefits arising
after the Effective Time. Notwithstanding anything herein to the contrary, Buyer
shall grant credit to each Transferred Employee for all unused vacation accrued
as of the Effective Time as an employee of Seller, and Buyer shall assume and
discharge Seller’s obligation to provide such leave to such employees (such
obligations being a part of the Assumed Obligations).

    (e)        Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and 3(2) of ERISA, respectively) which are
substantially similar to the employee benefits Buyer provides to its similarly
situated employees, with coverage effective immediately upon Closing (and
without exclusion from coverage on account of any pre-existing condition), with
service with Seller deemed service with the Buyer for purposes of any length of
service requirements, waiting periods, vesting periods and differential benefits
based on length of service (but not accruals under defined benefits pension
plans), and with credit under any welfare benefit plan for any deductibles or
co-payments paid for the current plan year under any plan maintained by Seller.

    (f)        Buyer shall permit each Transferred Employee who participates in
the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing, including the direct
rollover of any outstanding loan balances such that they will continue to make
payments under the terms of such loans under the Buyer’s 401(k) plan, subject to
compliance with applicable law and subject to the reasonable requirements of
Buyer’s 401(k) plan.

    5.8.        Accounting Services.

    (a)        For a period of one hundred twenty (120) days after Closing (the
“Collection Period”), Buyer shall, without charge to Seller, use commercially
reasonable efforts to collect the A/R in the ordinary course of business and
shall apply all amounts collected from the Station’s account debtors to the
oldest account first. Any amounts relating to the A/R that are paid directly to
Seller shall be retained by Seller. Buyer shall not discount, adjust or
otherwise compromise any A/R and Buyer shall refer any disputed A/R to Seller.
To the extent it receives any payment related solely to Seller’s A/R, Buyer
shall, within one (1) business day of such receipt, deposit such monies in a
bank account designated and solely owned by Seller (all in accordance with
instructions to be provided by Seller to Buyer at Closing). To the extent it
receives a payment for monies related both to Seller’s A/R and Buyer’s accounts
receivable, Buyer shall, within ten (10) days at the end of each calendar month
during the Collection Period, deliver to Seller a report showing A/R collections
for the prior month along with a payment, without offset, to Seller equal to the
amount of all such collections. At the end of the Collection Period, any
remaining A/R shall be returned to Seller for collection.



--------------------------------------------------------------------------------

    (b)        During the first fifteen (15) business days after Closing, Buyer
shall provide to Seller at no additional cost the services of the Station’s
business offices, together with reasonable access to related systems and
records, for the purposes of closing the books of the Station for the period
prior to Closing, all in accordance with the procedures and practices applied by
the business offices for periods prior to Closing.

        5.9 Advertising. After the execution of this Agreement, Seller shall
provide Buyer, without charge, $60,000 of advertising time (before agency
commission) each calendar month prior to Closing (with a pro rata amount of time
supplied for partial months prior to Closing based on the number of days in the
particular month). The advertising time supplied to Buyer shall be valued on the
basis of rates which Seller currently makes available to other advertisers on
the Station (as the same may be adjusted for other advertisers from time to
time). If this Agreement is terminated for any reason other than pursuant to
section 10.1(b), then Buyer shall pay to Seller within one (1) business day of
such termination by wire transfer of immediately available funds one hundred
percent (100%) of the total value of the advertising supplied to Buyer pursuant
to this Section 5.9.


ARTICLE 6: SELLER CLOSING CONDITIONS

        The obligation of Seller to consummate the Closing hereunder is subject
to satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):

    6.1.        Representations and Covenants.

    (a)        The representations and warranties of Buyer made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.

    (b)        The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.

    (c)        Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer to the effect that
the conditions set forth in Sections 6.1(a) and (b) have been satisfied.

    6.2.        Proceedings. Neither Seller nor Buyer shall be subject to any
court or governmental order or injunction restraining or prohibiting the
consummation of the transactions contemplated hereby.

    6.3.        FCC Authorization. The FCC Consent shall have been obtained.

    6.4.        HSR Clearance. If applicable, the HSR Clearance shall have been
obtained.

    6.5.        Deliveries. Buyer shall have complied with its obligations set
forth in Section 8.2.



--------------------------------------------------------------------------------


ARTICLE 7: BUYER CLOSING CONDITIONS

        The obligation of Buyer to consummate the Closing hereunder is subject
to satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):

    7.1.        Representations and Covenants.

    (a)        The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.

    (b)        The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.

    (c)        Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller to the effect that
the conditions set forth in Sections 7.1(a) and (b) have been satisfied.

    7.2.        Proceedings. Neither Seller nor Buyer shall be subject to any
court or governmental order or injunction restraining or prohibiting the
consummation of the transactions contemplated hereby.

    7.3.        FCC Authorization. The FCC Consent shall have been obtained.

    7.4.        HSR Clearance. If applicable, the HSR Clearance shall have been
obtained.

    7.5.        Deliveries. Seller shall have complied with its obligations set
forth in Section 8.1.

    7.6.        Required Consents. The Required Consents shall have been
obtained.


ARTICLE 8: CLOSING DELIVERIES

    8.1.        Seller Documents. At Closing, Seller shall deliver or cause to
be delivered to Buyer:

    (i)        good standing certificates issued by the Secretary of State of
Delaware;

    (ii)        certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;

    (iii)        the certificate described in Section 7.1(c);

    (iv)        an assignment of FCC authorizations assigning the FCC Licenses
from Seller to Buyer;

    (v)        an assignment and assumption of contracts assigning the Station
Contracts (including real estate leases) from Seller to Buyer;



--------------------------------------------------------------------------------

    (vi)        an assignment of marks assigning the Station’s registered marks
listed on Schedule 1.1(e) (if any) from Seller to Buyer;

    (vii)        domain name transfers assigning the Station’s domain names
listed on Schedule 1.1(e) (if any) from Seller to Buyer;

    (viii)        endorsed vehicle titles conveying the vehicles included in the
Tangible Personal Property (if any) from Seller to Buyer;

    (ix)        a bill of sale conveying the other Station Assets from Seller to
Buyer;

    (x)        an affidavit of non-foreign status of Seller that complies with
section 1445 of the Code; and

    (xi)        any other instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets from Seller to Buyer, free and clear of Liens, except for Permitted
Liens.

    8.2.        Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:

    (i)        the Purchase Price in accordance with Section 1.5 hereof;

    (ii)        good standing certificates issued by the Secretary of State of
the State of Florida;

    (iii)        certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;

    (iv)        the certificate described in Section 6.1(c);

    (v)        an assignment and assumption of contracts assuming the Station
Contracts (including the real estate lease);

    (vi)        domain name transfers assuming the Station’s domain names listed
on Schedule 1.1(e) (if any); and

    (vii)        such other documents and instruments of assumption that may be
necessary or reasonably requested by Seller for Buyer to assume the Assumed
Obligations.


ARTICLE 9: INDEMNIFICATION

    9.1.        Survival. The representations and warranties in this Agreement
shall survive Closing for a period of twelve (12) months from the Closing Date,
whereupon they shall expire and be of no further force or effect, except that
(a) each party shall retain the Assumed Obligations or the Retained Obligations,
as the case may be, until discharged, and (b) if the indemnified party gives the
indemnifying party written notice of a claim for breach thereof within the time
period set forth herein which describes in reasonable detail the nature and
basis of such claim, then such claim shall survive until the earlier of
resolution of such claim or expiration of the applicable statue of limitations.
The other covenants and agreements in this Agreement shall survive Closing until
performed.



--------------------------------------------------------------------------------

    9.2.        Indemnification.

    (a)        Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer from and against any and all losses,
costs, damages, liabilities and expenses, including reasonable attorneys’ fees
and expenses (“Damages”) incurred by Buyer arising out of or resulting from:

    (i)        any breach by Seller of its representations and warranties made
under this Agreement; or

    (ii)        any default by Seller of any covenant or agreement made under
this Agreement; or

    (iii)        the Retained Obligations;

    (iv)        the business or operation of the Station before the Effective
Time, except for the Assumed

Obligations; or

    (v)        any Tax liability of Buyer caused by an assignment of rights by
Seller pursuant to Section 5.9(a).

        (b)Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to Buyer under
Section 9.2(a)(i) until, and only to the extent that, Buyer’s aggregate Damages
exceed $100,000 and (ii) the maximum aggregate liability of Seller under Section
9.2(a)(i) shall be an amount equal to 20% of the Purchase Price.

    (c)        From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller from and against any and all Damages incurred by Seller arising
out of or resulting from:

    (i)        any breach by Buyer of its representations and warranties made
under this Agreement; or

    (ii)        any default by Buyer of any covenant or agreement made under
this Agreement; or

    (iii)        the Assumed Obligations;

    (iv)        the business or operation of the Station after the Effective
Time; or

    (v)        any Tax liability of Seller caused by an assignment of rights by
Buyer pursuant to Section 5.9(b).

    (d)        Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Buyer shall have no liability to Seller under
Section 9.2(c)(i) until, and only to the extent that, Seller’s aggregate Damages
exceed $100,000 and (ii) the maximum aggregate liability of Buyer under Section
9.2(c)(i) shall be an amount equal to 20% of the Purchase Price.



--------------------------------------------------------------------------------

    9.3.        Procedures.

    (a)        The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 9.1.

    (b)        The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).

    (c)        Anything herein to the contrary notwithstanding:

    (i)        the indemnified party shall have the right, at its own cost and
expense, to participate in the defense, opposition, compromise or settlement of
the Claim;

    (ii)        the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and

    (iii)        in the event that the indemnifying party undertakes defense of
or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.

    (d)        Seller and Buyer shall treat any indemnity payment made pursuant
to this Article 9 as an adjustment to the Purchase Price for all income Tax
purposes.


ARTICLE 10: TERMINATION

    10.1.        Bases for Termination. Subject to Section 10.3, this Agreement
may be terminated prior to Closing under any one of the following circumstances:

    (a)        by mutual written consent of Buyer and Seller;

    (b)        by written notice of Buyer to Seller, if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (as defined below);



--------------------------------------------------------------------------------

    (c)        by written notice of Seller to Buyer, if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, that the Cure Period shall not apply to Buyer’s obligations to
make the Escrow Deposit one business day after the date hereof or to pay the
Purchase Price at Closing;

    (d)        by written notice of Seller to Buyer or Buyer to Seller, if the
FCC denies the FCC Application or designates the FCC Application for an oral
evidentiary hearing pursuant to an order that has become final (meaning that the
time for filing any request for reconsideration or review by the FCC or a court
of competent jurisdiction has expired under the Communications Act and the FCC
Rules, and no such request for reconsideration or review is pending); or

    (e)        by written notice of Seller to Buyer or Buyer to Seller, if the
Closing does not occur by the date twelve (12) months after the date of this
Agreement (the “Outside Date”), except as provided by Section 5.4(c).

    10.2.        Cure Period. Each party shall give the other party prompt
written notice upon learning of any breach or default by the other party under
this Agreement. The term “Cure Period” as used herein means a period commencing
on the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (a) twenty (20) calendar
days thereafter or (b) five (5) business days after the scheduled Closing date;
provided, that if the breach or default is non-monetary and cannot reasonably be
cured within such period but can be cured before the Closing, and if diligent
efforts to cure promptly commence, then the Cure Period shall continue as long
as such diligent efforts to cure continue.

    10.3.        Survival. Neither party may terminate under Sections 10.1(b) or
(c) if it is then in material breach of any representation, warranty, covenant
or other obligation under this Agreement. Except as provided by Section 10.5,
the termination of this Agreement shall not relieve any party of any liability
for breach or default under this Agreement prior to the date of termination.
Notwithstanding anything contained herein to the contrary, Sections 1.6 (Escrow
Deposit), 10.5 (Escrow Deposit), 5.1 (Confidentiality), and 11.1 (Expenses)
shall survive any termination of this Agreement.

    10.4.        Specific Performance. In the event of failure or threatened
failure by either party to comply with the terms of this Agreement, the other
party shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement. If any party seeks specific performance in accordance with this
section, the other party shall waive the defense that the moving party has an
adequate remedy at law.

    10.5.        Liquidated Damages. If Seller terminates this Agreement
pursuant to Section 10.1(c), then Seller shall be entitled to the Escrow Deposit
and all interest accrued thereon and such payment (through distribution of
monies being held by Escrow Agent or by the Escrow Agent drawing down on the
letter of credit which constitutes the Escrow Deposit) shall constitute
liquidated damages and the sole remedy of Seller under this Agreement. Buyer
acknowledges and agrees that Seller’s recovery of such amount shall constitute
payment of liquidated damages and not a penalty and that Seller’s liquidated
damages amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by Buyer’s material breach or default under this
Agreement, the difficulty of proof of loss and damages, the inconvenience and
non-feasibility of otherwise obtaining an adequate remedy, and the value of the
transactions to be consummated hereunder.



--------------------------------------------------------------------------------


ARTICLE 11: MISCELLANEOUS

    11.1.        Expenses. Each party shall be solely responsible for all costs
and expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. Except as
otherwise provided in this Agreement, all governmental fees and charges
applicable to any requests for Governmental Consents shall be paid by the party
upon whom the applicable governmental authority imposes the fee or charge (or
shall be shared equally if not imposed upon either party). Buyer and Seller
shall each pay one-half of the fees paid with the FCC Application. Buyer shall
pay all fees filed in conjunction with any filings under the HSR Act and all
transfer taxes related to the conveyance of the Station Assets to Buyer. Each
party is responsible for any commission, brokerage fee, advisory fee or other
similar payment that arises as a result of any agreement or action of it or any
party acting on its behalf in connection with this Agreement or the transactions
contemplated hereby.

    11.2.        Further Assurances. After Closing, each party shall from time
to time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the transactions contemplated hereby.

    11.3.        Assignment. Neither party may assign this Agreement without the
prior written consent of the other party hereto. The terms of this Agreement
shall bind and inure to the benefit of the parties’ respective successors and
any permitted assigns, and no assignment shall relieve any party of any
obligation or liability under this Agreement.

    11.4.        Notices. Any notice pursuant to this Agreement shall be in
writing and shall be deemed delivered on the date of personal delivery or
confirmed facsimile transmission or confirmed delivery by a nationally
recognized overnight courier service, and shall be addressed as follows (or to
such other address as any party may request by written notice):



--------------------------------------------------------------------------------

(a) if to Seller, then to:   Tom Allen, Executive Vice President
ACME Television of Florida, LLC
2101 E. Fourth Street, Suite 202A
Santa Ana, California 92705
Telecopier No.: (714) 245-9494


    Douglas Gealy, President
ACME Television of Florida, LLC
Suite 202
10829 Olive Boulevard
St. Louis, MO 63141
Telecopier No.: (314) 989-0616


with a copy (which shall not
constitute notice) to:    

    Dickstein Shapiro Morin & Oshinsky LLP
2101 L Street, NW
Washington, DC 20037
Attention: Mr. Lewis J. Paper, Esq
Telecopier No.: (202) 887-0689


(b) if to Buyer, then to:   Sun Broadcasting, Inc.
2824 Palm Beach Boulevard
Ft Myers, FL 33916
Attention: Joseph Schwartzel, CEO
Facsimile: (239) 479-5583


with a copy (which shall not
constitute notice) to:    

    Leibowitz & Associates, PA
One Southeast Thrid Avenue
Miami, FL 33131-1715
Attention: Joseph A. Belisle, Esq.
Facsimile: (305) 530-9417


    11.5.        Amendments. No amendment to this Agreement shall be effective
unless evidenced by an instrument in writing signed by the parties.

    11.6.        Entire Agreement. This Agreement (including the other documents
referenced herein, including the Schedules and Exhibits hereto) constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and understandings with respect to the subject matter hereof, except the NDA,
which shall remain in full force and effect. No party makes any representation
or warranty with respect to the transactions contemplated by this Agreement
except as expressly set forth in this Agreement. Without limiting the generality
of the foregoing, Seller makes no representation or warranty to Buyer with
respect to any projections, budgets or other estimates of the Station’s
revenues, expenses or results of operations, or, except as expressly set forth
in Article 2, any other financial or other information made available to Buyer
with respect to the Station. Nothing in this Section 11.6 shall extinguish or
limit the obligation of any party to that certain Confidentiality Agreement
among Buyer and its affiliates and ACME Communications, Inc. and its affiliates.



--------------------------------------------------------------------------------

    11.7.        Severability. If any court or governmental authority of
competent jurisdiction holds any provision in this Agreement invalid, illegal or
unenforceable under any applicable law, then, so long as no party is deprived of
the benefits of this Agreement in any material respect, this Agreement shall be
construed with the invalid, illegal or unenforceable provision deleted and the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby.

    11.8.        No Beneficiaries. Nothing in this Agreement expressed or
implied is intended or shall be construed to give any rights to any person or
entity other than the parties hereto and their successors and permitted assigns.

    11.9.        Governing Law. The construction and performance of this
Agreement shall be governed by the laws of the State of New York without giving
effect to the choice of law provisions thereof.

    11.10.        Neutral Construction. The parties acknowledge that this
Agreement was negotiated at arms-length and that the final terms hereof are the
product of the parties’ negotiations. This Agreement shall be deemed to have
been jointly and equally drafted by Buyer and Seller, and the provisions hereof
should not be construed against a party on the grounds that the party drafted or
was more responsible for drafting the provision.

    11.11.        Cooperation. After Closing, Buyer shall cooperate with Seller
in the investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Station, whether
or not any party has notified the other of a claim for indemnity with respect to
such matter. Without limiting the generality of the foregoing, Buyer shall make
available its employees to give depositions or testimony and shall furnish all
documentary or other evidence that Seller may reasonably request. Seller shall
reimburse Buyer for all reasonable and necessary out-of-pocket expenses incurred
in connection with the performance of its obligations under this Section 11.11.

        11.12 Waiver. No waiver of any provision of this Agreement shall be
effective unless in a writing executed by the party charged with the waiver. A
waiver granted in any particular instance shall not constitute a waiver of any
similar or difference instance. In no event shall the parties’ practices under
this Agreement or any delay in any party’s enforcement of its rights hereunder
be construed as a waiver.

    11.13.        Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement. Facsimile signatures shall be
sufficient to make this Agreement effective.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above.

    SUN BROADCASTING, INC.



/s/ Joseph Schwartzel
President


    ACME TELEVISION OF FLORIDA, LLC



/s/ Thomas D. Allen
Executive VP and CFO


    ACME TELEVISION LICENSES OF FLORIDA, LLC



/s/ Thomas D. Allen
Executive VP and CFO
